Filed 7/9/21 P. v. Lawson CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                    B309899

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. TA145980)
           v.

 KARNELL SEAN LAWSON,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Ricardo R. Ocampo, Judge. Affirmed.
      Richard B. Lennon and Larry Pizarro, under appointment
by the Court of Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                      ——————————
     Karnell Sean Lawson appeals from an order summarily
denying his petition for resentencing pursuant to Penal Code
section 1170.95.1 We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      On October 23, 2018, Lawson, along with multiple
codefendants, was charged in an information with one count
of special circumstances murder (§§ 187, subd. (a), 190.2,
subds. (a)(21), (a)(22)), three counts of attempted murder
(§§ 664, 187, subd. (a)), one count of shooting at an occupied
vehicle (§ 246), and one count of shooting at an inhabited
dwelling (§ 246). Gang enhancements (§ 186.22, subd. (b)) and
firearm enhancements (§ 12022.53, subd. (d)) were alleged as to
each count.
      On November 25, 2019, pursuant to a plea agreement,
Lawson was convicted of one count of voluntary manslaughter
(§ 192, subd. (a)) and three counts of attempted murder (§§ 664,
187, subd. (a)). On February 21, 2020, the trial court sentenced
Lawson to a determinate term of 28 years, consisting of 21 years
on the voluntary manslaughter count and consecutive terms of
two years and four months on each of the attempted murder
counts. The court dismissed the remaining counts against
Lawson pursuant to the plea agreement based on his truthful
testimony.
      On October 15, 2020, Lawson filed a petition for
resentencing pursuant to section 1170.95. In his petition,
Lawson alleged that he had been charged in an accusatory
pleading with murder under a theory of felony murder or the


     1   All statutory references are to the Penal Code.




                                  2
natural and probable consequences doctrine; that he pleaded
guilty or no contest to murder in lieu of going to trial because he
believed he could have been convicted of murder under the
felony-murder rule or the natural and probable consequences
doctrine; and that he could not now be convicted of murder
because of changes made to sections 188 and 189, effective
January 1, 2019. Lawson also checked a box in his petition
requesting the appointment of counsel.
      On November 4, 2020, the trial court summarily denied
the section 1170.95 petition on the ground that Lawson failed
to make prima facie showing that he was entitled to relief. The
court found that Lawson was not convicted of murder, but rather
was convicted of voluntary manslaughter pursuant to a no
contest plea. The court also found that Lawson entered his plea
long after the amendments to sections 188 and 189 took effect.
      On December 15, 2020, Lawson filed an appeal from the
order denying his section 1170.95 petition. We appointed counsel
to represent Lawson on appeal. After an examination of the
record, counsel filed an opening brief which raised no issues and
requested this court conduct an independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436. On March 30,
2021, we advised Lawson that he had 30 days in which to submit
a supplemental brief or letter setting forth any contentions or
arguments he wished for this court to consider. Lawson did not
submit a supplemental brief.
                         DISCUSSION
       Effective January 1, 2019, Senate Bill No. 1437 (2017–2018
Reg. Sess.) (Senate Bill 1437) amended murder liability under
the felony-murder rule and natural and probable consequences
doctrine. (People v. Gentile (2020) 10 Cal.5th 830, 842–843.)




                                 3
Senate Bill 1437 also added section 1170.95, which created a
procedure whereby persons convicted of murder under a now-
invalid felony murder or natural and probable consequences
theory may petition the sentencing court to vacate the murder
conviction and resentence the petitioner on any remaining
counts. A petitioner is eligible for relief under section 1170.95
if he or she: (1) was charged with murder by means of a charging
document that allowed the prosecution to proceed under a theory
of felony murder or murder under the natural and probable
consequences doctrine, (2) was convicted of first or second degree
murder, and (3) could no longer be convicted of first or second
degree murder due to the changes to sections 188 and 189
effectuated by Senate Bill 1437. (§ 1170.95, subd. (a).)
       The point at which a sentencing court must appoint
counsel to represent a defendant petitioning for relief under
section 1170.95 and whether the court may rely on the record of
conviction to find that a defendant has failed to make a prima
facie showing of eligibility for relief are issues currently under
review by the California Supreme Court. (See People v. Lewis
(2020) 43 Cal.App.5th 1128, 1139–1140, review granted Mar. 18,
2020, S260598.) Pending the Supreme Court’s resolution of these
issues, we need not resolve these questions because any possible
error in summarily denying the petition was harmless.
       By its plain terms, section 1170.95 does not apply to
convictions for crimes other than murder. (See, e.g., People v.
Paige (2020) 51 Cal.App.5th 194, 204 [“defendants charged with
felony murder but convicted of voluntary manslaughter pursuant
to a plea agreement are not eligible for relief under section
1170.95”]; People v. Sanchez (2020) 48 Cal.App.5th 914, 918
[“section 1170.95 . . . makes resentencing relief available only




                                4
to qualifying persons convicted of murder”]; People v. Turner
(2020) 45 Cal.App.5th 428, 438 [“defendant who faces murder
liability . . . , but pleads guilty to manslaughter in lieu of trial, is
not eligible for resentencing under section 1170.95”]; People v.
Flores (2020) 44 Cal.App.5th 985, 993 [section 1170.95 “does not
mention, and thus does not provide relief to, persons convicted of
manslaughter”]; People v. Cervantes (2020) 44 Cal.App.5th 884,
887 [“plain language of (section 1170.95) is explicit; its scope is
limited to murder convictions”].) Here, it is undisputed that
Lawson was convicted of voluntary manslaughter, not murder,
pursuant to his plea agreement. He was therefore statutorily
ineligible for resentencing under section 1170.95. Because
Lawson was ineligible for relief as a matter of law, appointed
counsel could not have provided any meaningful assistance with
respect to his section 1170.95 petition. (See People v. Daniel
(2020) 57 Cal.App.5th 666, 675, review granted Feb. 24, 2021,
S266336 [failure to appoint counsel “upon the filing of a facially
sufficient petition under section 1170.95 is susceptible to review
for prejudice,” and is harmless if the record conclusively shows
the petitioner “ ‘was ineligible for relief as a matter of law’ ”].)
       Assuming, without deciding, that a defendant is entitled
to an independent review of the record under People v. Wende,
supra, 25 Cal.3d 436, in an appeal from the denial of a section
1170.95 petition, we have examined the entire record, and
are satisfied appellate counsel has fully complied with his
responsibilities and no arguable issues exist. (Smith v. Robbins
(2000) 528 U.S. 259, 278–284; Wende, at p. 443.)




                                   5
                         DISPOSITION
     The trial court’s November 4, 2020 order denying Karnell
Sean Lawson’s Penal Code section 1170.95 petition is affirmed.
     NOT TO BE PUBLISHED.



                                         KALRA, J.*

We concur:



             EDMON, P. J.



             LAVIN, J.




     * Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               6